         Case 2:20-cv-02301-PD Document 51 Filed 12/17/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

VICTOR DEOLEO,                               :
                     Plaintiff,              :
                                             :
          v.                                 :      Civ. No. 20-2301
                                             :
UNITED STATES LIABILITY                      :
INSURANCE COMPANY,                           :
               Defendant.                    :
                                             :

                                            ORDER

      AND NOW, this 17th day of December, 2020, upon consideration of Plaintiff’s Notice of

Voluntary Dismissal (Doc. No. 50), it is hereby ORDERED that:

   1. Plaintiff’s Complaint (Doc. No. 1) is DISMISSED without prejudice. See Fed. R. Civ.

      P. 41(a)(1)(A)(i);

   2. Defendant’s Motion to Dismiss (Doc. No. 44) is DENIED as moot; and

   3. The CLERK OF COURT shall CLOSE this case.

                                                       AND IT IS SO ORDERED.

                                                       /s/ Paul S. Diamond
                                                       _______________________
                                                       Paul S. Diamond, J.
